Case 1:18-cv-00539-MN Document 333 Filed 11/11/20 Page 1 of 1 PageID #: 8053
                                                                                        WILMINGTON
                                                                                       RODNEY SQUARE

                                                                                         NEW YORK
                                                                                 ROCKEFELLER CENTER

                                                                                         Pilar G. Kraman
                                                                                          P 302.576.3586
                                                                                       pkraman@ycst.com


                                         November 11, 2020


HAND DELIVERY AND CM/ECF

The Honorable Maryellen Noreika
United States District Court
for the District of Delaware
844 N. King Street
Wilmington, DE 19801


          Re: C.A. No. 18-539-MN, Novel Drug Solutions, LLC, et al., v. Harrow Health, Inc.

Dear Judge Noreika:

        Counsel in this action conferred to discuss their respective intentions relating to
modification/supplementation of their damage experts in furtherance of Your Honor’s recent
rulings on a number of motions last week. The consensus of counsel is that the current schedule
for pretrial submissions, the work related to submission of a pretrial order, the dynamic nature of
the COVID-19 restrictions, and the completion of the work related to the damages experts present
a difficult challenge for an orderly trial preparation.

        As such, subject to the approval of the Court, the parties jointly request a postponement of
the jury trial currently scheduled to begin on January 25, 2021. All counsel believe that if the
schedule is extended at least 60 days, subject to the Court’s availability, an agreed schedule of
completion can be reasonably accomplished. The parties have availability in April, May and June
2021 for a jury trial, at which point the pandemic situation will hopefully have changed.

       Counsel are available at the Court’s convenience should Your Honor have any questions
or wish to schedule a status conference. We appreciate the Court’s consideration of this request.

                                                     Respectfully submitted,




                                                     Pilar G. Kraman (No. 5199)
cc: All counsel of record (via e-mail)



                               Young Conaway Stargatt & Taylor, LLP
                      Rodney Square | 1000 North King Street | Wilmington, DE 19801
                        P 302.571.6600 F 302.571.1253 YoungConaway.com
